Slip Op. 05-94

              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FORMER EMPLOYEES OF PHILIPS             :
LIGHTING COMPANY,                       :
                                        :
               Plaintiffs,              :
                                        :                              Court No. 04-00651
               v.                       :
                                        :
UNITED STATES SECRETARY                 :
OF LABOR,                               :
                                        :
               Defendant,               :
________________________________________:

                                    JUDGMENT ORDER

     On    March    9,    2005,      the   Court     granted       the     United      States

Department    of    Labor’s        (“Labor”)     Consent      Motion       for   Voluntary

Remand.      On    June       9,   2005,   Labor    filed     a    Notice       of   Revised

Determination of Alternative Trade Adjustment Assistance on Remand

(“Remand Results”). Plaintiffs did not file comments to the Remand

Results.


     In the Remand Results, Labor found that Plaintiffs, who became

totally or partially separated on or after September 2,2003,

through September         29,      2006,   are     eligible       to    apply    for   trade

adjustment assistance under 19 U.S.C. § 2272 (2000) and alternative

trade adjustment assistance under 19 U.S.C. § 2813 (Supp. II 2002).

Under   29   C.F.R.       §    90.16   (2004),      Labor     determined         that     the

certification period could not be extended to include employees

separated before September 2, 2003, one year prior to the date
Court No. 04-00651                                          Page 2


Plaintiffs filed their petition for adjustment assistance benefits.

Upon consideration of the Remand Results, upon all other papers

filed herein, and upon due deliberation, it is hereby


     ORDERED that the Remand Results are sustained; and it is
further

     ORDERED that this action is dismissed.




                                     /s/ Nicholas Tsoucalas
                                           NICHOLAS TSOUCALAS
                                              SENIOR JUDGE


Dated:    August 2, 2005
          New York, New York